DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 4/26/2021 has been entered.
Claims 1-2 and 4-21 are pending.
Claims 1, 2, 9, 11, 15, 19, and 20-21 have been amended.
Claims 13-18 have been withdrawn.
Claim 3 has been canceled.
No new claims have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/2021 and 4/26/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki et al (JP2004137517 A).
Regarding claim 20, Suzuki teaches an aluminum alloy with the composition including (consisting essentially of) 0.11 wt.% Fe, 0.06 wt.% Si, 0.02 wt.% Cr, 3.18 wt.% Mg, 1.21 wt.% Mn, the remainder Al and inevitable impurities (p2/6 Detailed Description and Table 2) and teaches that impurities may include materials such as Zr, and V,   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A).
Regarding claim 21, 
Although the example does not expressly include 0.05 wt% Zn, Suzuki teaches the aluminum alloy may include up to 0.50 wt% (p3/6 line 15) which encompasses the claimed amount of 0.05 wt% Zn.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add up to 0.5 wt% Zn including 0.05 wt% Zn to the composition 4 of Suzuki. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claims 1-2, 4-5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A) as evidenced by Davis Aluminum and Aluminum Alloys”.
Regarding claims 1, 2, and 19, Suzuki teaches an aluminum alloy with the composition including (consisting essentially of) 0.11 wt.% Fe, 0.06 wt.% Si, 0.02 wt.% Cr, 3.18 wt.% Mg, 1.21 wt.% Mn, the remainder Al and inevitable impurities (p2/6 Detailed Description and Table 2) and teaches that impurities may include materials such as Zr, and V, which encompasses all of the compositions of claims 1, 2, and 19.  Suzuki teaches the aluminum alloy comprises intermetallic compound particles mainly comprising Al6Mn (p2 of 6 lines 46-47). 
Suzuki does not expressly teach a wt% of Al6Mn and Al12(Mn,Fe)3Si as at least 2.4 wt% combined.  
However, Suzuki teaches the aluminum alloy as having a composition within the ranges as claimed in claims 1-2, and 19.  Suzuki teaches the anodized aluminum alloy 6Mn (p3/6) as insoluble intermetallic compound particles (dispersoids). Suzuki teaches the number of particles determines the gray color and teaches that a light gray is not desirable. Suzuki teaches that if the particle distribution density is less than 106 / mm2, sufficient gray color cannot be obtained.  Additionally, as evidenced by Davis, in commercial aluminum alloys containing manganese, iron and silicon, Al12(Mn,Fe)3Si is present (page 369-370).  
Therefore, since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the particle number and weight to exceed 2.4wt% and 2 particles (dispersoids) per 25 square micrometers) to yield an expected result of a sufficient gray color as desired. 
Regarding claim 4, Suzuki teaches all of the limitations of claim 1 as set forth above and further teaches the aluminum alloy as a plate (sheet) (p 3/6 second line from the bottom).
Regarding claim 5, Suzuki teaches all of the limitations of claim 4 as set forth above and further teaches the aluminum alloy plate as anodized (with an oxide surface layer).
Regarding claim 7, 
Suzuki does not expressly teach at least 2 dispersoids per 25 square micrometers.  
However, Suzuki teaches the aluminum alloy as having a composition within the ranges as claimed in claims 1-2, and 19.  Suzuki teaches the anodized aluminum alloy as a gray color which is provided with Al6Mn (p3/6) as insoluble intermetallic compound particles (dispersoids). Suzuki teaches the number of particles determines the gray color and teaches that a light gray is not desirable. Suzuki teaches that if the particle distribution density is less than 106 / mm2, sufficient gray color cannot be obtained.  
Therefore, since the number of particles (dispersoids) is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the particle number and weight to exceed 2.4wt% and 2 particles (dispersoids) per 25 square micrometers) to yield an expected result of a sufficient gray color as desired. 
Claims 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A) as evidenced by Davis Aluminum and Aluminum Alloys”. In view of Komatsubara et al (US 5,181,969).
Regarding claim 6, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not teach wherein the aluminum sheet has a white balance of lower than 35 as measured by ASTM E313-15 (2015).
However, Komatsubara teaches a similar aluminum alloy with a precipitate (particle or dispersoid) size of 0.05 – 1.2µm provides an L* of 31 or 34 (lower than 35) (Tables 7 – 8 Lot F) to provide a black color.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an alloy with dispersoids having a size of 0.05 – 1.2µm which provides an L* (white balance) of 31 or 34 (lower than 35) (Tables 7 – 8 Lot F) to provide a black color to the anodized alloy. 
Regarding claim 8, Suzuki teaches all of the limitations of claim 7 as set forth above and further teaches particle sizes of 0.3 to greater than 1.0µm but does not teach an average particle size.
However, Suzuki teaches from the viewpoint of color tone, it is specified that finer particles of 0.03 to 1.0 μm in the substrate exceed the area ratio of particles exceeding 1.0 μm.  Additionally, Komatsubara teaches similar composition aluminum alloy sheet wherein the same precipitates have a size of at least 0.05µm (50nm) (col 3 lines 3-4) to contribute to the development of a gray or gray black color. 
 Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to provide a particle size of at least 0.05µm (50nm) to provide a sufficiently gray color.
Regarding claim 9, Suzuki in view of Komatsubara teaches all of the limitations of claim 8 and Suzuki further teaches Al6Mn dispersoids (p2/6).
Regarding claims 10 and 11, Suzuki in view of Komatsubara teaches all of the limitations of claim 8 and Suzuki further teaches dispersoids of Al6Mn and Al6
Suzuki does not expressly teach dispersoids comprising Al-Mn-Fe-Si.
 However, the composition of example 4 also contains Si in the same amount as claimed. Therefore, the dispersoids would be expected to similarly comprise Al-Mn-Fe-Si.
Regarding claim 12, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not teach the grain size is from 10 to 50µm.
However, Komatsubara teaches a similar aluminum alloy sheet and teaches the size of the intermetallic compounds is 20µm or less (col 4 lines 5-10) overlapping the claimed range of from 10-50 µm to prevent adverse effects on superplasticity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the grain size of Suzuki to a size of 20µm or less overlapping the instant claimed range of from 10 to 50µm in order to maintain superplasticity of the alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Response to Arguments
Applicant's amendments and arguments filed 4/26/2021 have been fully considered and are found convincing.  Therefore the rejections have been withdrawn.  However new rejections have been applied as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784